DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Comments on Computer-readable Storage Medium
Claim 20 recites a “computer-readable storage medium”. According to spec para. [0077] (PGPub), the term “computer-readable storage media” excludes signals, and is therefore patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US Publication 2015/0228114 A1, hereafter Shapira), in view of Fleishman et al. (US Publication 2019/0043203 A1, hereafter Fleishman).
As per claim 1, Shapira teaches the invention substantially as claimed including a method (ABSTRACT; FIG. 1), comprising: 
obtaining at least one first image of a scene captured by a camera, the at least one first image including distances of objects in the scene from the camera and the at least one first image including incomplete areas of the scene (para. [0026] “occluded surfaces”; para. [0047] “by integrating the depth data from a depth camera or sensor… over time from multiple viewpoints”); 
fusing the at least one first image to generate a labeled 3D voxel representation relative to a location and orientation of the camera (para. [0028] “Every voxel can be labeled as having an observed surface at that voxel (e.g., occupied), free state where there is no observed surface at the voxel, or unknown (it is unknown whether or not there is a surface at that voxel”; para. [0047] “The camera pose is tracked as the camera/sensor is moved (its location and orientation) and because each frame's pose and how it relates to the others is known, these multiple viewpoints of objects or the environment can be fused (averaged) together into a single reconstruction voxel volume”); 
identifying surfaces, including planes, in the labeled 3D voxel representation (FIG. 1 #102; FIG. 2 #204; FIG. 4 #402; para. [0022], [0029], & [0060]-[0061]);
generating semantic labels for the identified surfaces (para. [0030]);  

extending unfiltered planes to identify intersections (FIG. 2 #208; para. [0031], [0040]-[0041], [0064] “wall, floor, ceiling”); and, 
inferring incomplete areas of the labeled 3D voxel representation at least in part from the intersections of the unfiltered planes (FIG. 2 #210; FIG. 4 #406; para. [0032], [0080]-[0081]).
It is noted that Shapira detects planes from the labeled 3D voxel volume first, and then generates semantic labels for the detected planes. The current application generates a semantically-labeled 3D voxel volume first, and then detects planes from the semantically-labeled 3D voxel volume.
 Fleishman discloses a method for generating a 3D semantic representation (FIG. 1). The 3D semantic segmentation may first include the construction of a 3D geometric model from the image and depth data and then registering semantically segmented images onto the geometric model to form a 3D semantic model (FIG. 1; para. [0022]). The process includes fusing a depth map and a segmentation map to generate a 3D semantic segmentation by using camera pose information (FIG. 1; FIG. 5; para. [0022]-[0023], [0025], [0027], and [0059]-[0064]).
Taking the combined teachings of Shapira and Fleishman as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing Fleishman’s method for generating a semantically labeled 3D voxel representation before plane detection in order to replace Shapira’s plane labeling step using an alternative method.

As per claim 2, dependent upon claim 1, Shapira in view of Fleishman teaches that the extending unfiltered planes further comprises subdividing the semantically-labeled 3D voxel representation into cells based at least in part upon the intersections (Shapira para. [0068]; para. [0090]-[0091]). 

As per claim 3, dependent upon claim 2, Shapira in view of Fleishman teaches labeling individual cells into a binary classification (Shapira para. [0068] “Specifically, the binary variable xi is used to encode whether the plane covers the location of node i in the top-view. xi=1 represents that node i belongs to the plane while xi=0 represents that it does not”). 

As per claim 4, dependent upon claim 3, Shapira in view of Fleishman teaches the binary classification is free cells or obstacle cells (Shapira para. [0068] “Specifically, the binary variable xi is used to encode whether the plane covers the location of node i in the top-view. xi=1 represents that node i belongs to the plane while xi=0 represents that it does not”). 

As per claim 5, dependent upon claim 4, Shapira in view of Fleishman teaches that extracting boundary planes of the scene based at least in part upon adjacent free cells and obstacle cells (Shapira para.[0031] “Two neighboring points that are assigned different labels as to belonging to a contour of a surface or not are assigned a penalty when determining whether the points belong to the contour of the surface”). 

As per claim 6, dependent upon claim 5, Shapira in view of Fleishman further teaches that generating floor plans at least in part from the boundary planes (Shapira para. [0022] “The surface reconstruction contour completion technique embodiments described herein use this model to complete both the floor map for the scene and to estimate the extents of planar objects in the room”; para. [0056] “Using the identities of each plane, two stages of scene extension are performed. First, a floor map is completed providing an enclosed 3D model of the room”). 

As per claim 8, dependent upon claim 1, Shapira in view of Fleishman teaches the filtering planes associated with a subset of the objects comprises filtering planes that are not associated with specific semantic terms (Shapira  para. [0025] “internal surfaces”; para. [0030]). 

As per claim 9, dependent upon claim 8, Shapira in view of Fleishman teaches the specific semantic terms comprise floor, wall, and ceiling (Shapira para. [0025], [0030]) 

As per claim 13, an independent claim, Shapira in view of Fleishman teaches a system (Shapira ABSTRACT; FIG. 3), comprising: 
a camera configured to capture a depth map of a scene (Shapira para. [0021]; para. [0047]); and, 
a processor (Shapira FIG. 3; FIG. 5) configured to: 

identify planes in the semantically-labeled 3D voxel representation (See rejections applied to claim 1); 
filter planes which do not contribute to a manifold that represents the scene (Shapira para. [0025] and [0030] “internal surfaces”); 
extend unfiltered planes to identify intersections (See rejections applied to claim 1); and, 
infer incomplete areas of the manifold based at least in part from the intersections of the unfiltered planes (See rejections applied to claim 1). 

As per claim 15, dependent upon claim 13, Shapira in view of Fleishman teaches execution the identified planes in a manner that characterizes individual planes as contributing to the manifold or not contributing to the manifold (Shapira para. [0025] and [0030] “wall, floor, ceiling” and “internal surfaces”). 

As per claim 16, dependent upon claim 13, Shapira in view of Fleishman teaches receiving multiple semantically-labeled 3D voxel representations of the scene from different locations and/or orientations and to generate the manifold from the multiple semantically-labeled 3D voxel representations (Shapira para. [0047] & [0050]). 

. 

Claims 7, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US Publication 2015/0228114 A1, hereafter Shapira), in view of Fleishman et al. (US Publication 2019/0043203 A1, hereafter Fleishman), and further in view of Shapira (US Publication 2016/0253842 A1, hereafter Shapira_1).
As per claim 7, dependent upon claim 6, Shapira in view of Fleishman teaches that the inferring incomplete areas of the semantically-labeled 3D voxel representation includes a floor plans (see rejections applied to 6), but does not teach that the floor plan is watertight. 
	Shapira_1 discloses a method using a scene layout inferring algorithm to construct a physically constrained virtual environment (TVR) from the scene and room layout inputs by constructing a water-tight (i.e., enclosed space) representation of the environment (FIG. 2; para. [0159]).
Taking the combined teachings of Shapira, Fleishman and Shapira_1 as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including Shapira_1’s scene layout inferring algorithm for constructing a watertight floor plans in order to avoid errors for further processing when using the reconstructed data.



	Claim 14, dependent upon claim 13, is rejected as applied to claim 12.

As per claim 20, an independent claim, Shapira in view of Fleishman and Shapira_1 teaches a computer-readable storage medium storing instructions which, when executed by a processing device, cause the processing device to perform acts (Shapira FIG. 3, FIG. 5) comprising: 
identifying planes (See rejections as applied to claim 1 regarding Shapira’s teaching) in a semantically-labeled 3D voxel representation of a scene (See rejections as applied to claim 1 regarding Fleishman’s teaching); 
inferring missing information by extending individual planes associated with structural elements of the scene (Shapira FIG. 2 #208; para. [0031],[0040]-[0041], [0064]; “wall, floor, ceiling” being structural elements); and, 
generating a watertight manifold representation of the scene at least in part from the inferred missing information (See rejections as applied to claim 1 regarding Shapira and Shapira_1’s teaching).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US Publication 2015/0228114 A1, hereafter Shapira), in view of .
As per claim 10, dependent upon claim 1, Shapira teaches tracking a location of the camera relative to a global/world coordinate system (para. [0047] “The camera pose is tracked as the camera/sensor is moved (its location and orientation)”; para. [0049] “The second stage calculates the global/world camera pose (its location and orientation) and tracks this pose as the Kinect sensor moves in each frame”), but does not specify an earth coordinate system.
 Ganjineh is evidenced that using an earth coordinate system coordinates, such as GNSS coordinates, is well-known and practiced (para. [0026]).
Taking the combined teachings of Shapira, Fleishman and Ganjineh as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using an earth coordinate system to locate a camera in order to provide a measurement in a global coordinate system.

As per claim 11, dependent upon claim 10, Shapira in view of Fleishman and Ganjineh teaches that the earth coordinate system comprises global navigation satellite system coordinates (Ganjineh para. [0026]). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (US Publication 2015/0228114 A1, hereafter Shapira), in view of Fleishman et al. (US Publication 2019/0043203 A1, hereafter Fleishman), as applied .
As per claim 17, Shapira in view of Fleishman mentions applications in augmented reality (Shapira para. [0003], [0018]; Fleishman para. [0039]), but does not disclose the recited limitations.
Srivastava discloses an augmented reality headset which comprises a camera and a processor (FIG. 1A, 1B, & 4; para. [0024]-[0025]). The processor processes images/video captured by the camera (FIG. 5; para. [0026]-[0028]).
Taking the combined teachings of Shapira, Fleishman and Srivastava as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including the processor and camera in an augmented reality device in order to capture and processing images/video in a convenient manner.

As per claim 18, dependent upon claim 17, Shapira in view of Fleishman and Srivastava teaches that the augmented reality device is manifest as an augmented reality headset (Srivastava FIG. 1A, 1B, & 4; para. [0024]-[0025]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664